DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected dependency of former claim 51, current claim 8, to be dependent on former independent claim 42, current claim 1, based upon the incorporation of claims 49-50 into claim 42.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2020 has been entered.

 Response to Arguments
Applicant’s arguments, see p. 9-11 of Remarks, filed June 8, 2020, with respect to 103 rejection over Kondo in view of Li and Topolkaraev have been fully considered and are persuasive.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexa Hunter on January 19, 2020.
The application has been amended as follows: 
Amend claim 42 as follows:
42. A polyolefin fiber that is formed by drawing a thermoplastic composition, wherein the thermoplastic composition contains a continuous phase that includes a polyolefin matrix polymer and a polymeric nanoinclusion additive comprising a functionalized polyolefin that is a polyepoxide 
wherein a ratio of a melt flow rate of the polyolefin matrix polymer to a flow rate of the polymeric nanoinclusion additive is from about 0.2 to about 8; and
wherein the fiber exhibits a peak tensile stress of from about 60 to about 600 MPa, as determined in accordance with ASTM D638-10 at 23 °C.

Cancel claims 49-50.

Amend claim 51 as follows:
51. The polyolefin fiber of claim [[49]]42, wherein the polymeric nanoinclusion additive has melt flow rate of from about 0.1 to about 100 grams per 10 minutes, determined at a load of 2160 grams and at a temperature at least about 40°C above the melting temperature in accordance with ASTM D1238.

Cancel claims 69-70.

Amend claim 71 as follows:
71. A method for forming a polyolefin fiber, the method comprising:
forming a thermoplastic composition that contains a continuous phase that includes a polyolefin matrix polymer and a polymeric nanoinclusion additive comprising a functionalized polyolefin that is a polyepoxide 
extruding the composition through a die to form the fiber; and drawing the fiber at a temperature that is lower than the melting temperature of the matrix polymer, thereby forming a porous network that includes a plurality of nanopores adjacent to the nano-scale domains and/or the micro-scale domains, the nanopores having an average cross-sectional dimension of about 800 nanometers or less;
wherein a ratio of a melt flow rate of the polyolefin matrix polymer to a flow rate of the polymeric nanoinclusion additive is from about 0.2 to about 8;
wherein the fiber exhibits a peak tensile stress of from about 60 to about 600 MPa, as determined in accordance with ASTM D638-10 at 23 °C.

Amend claim 73 as follows:
73. A method for forming a nonwoven web, the method comprising:
forming a thermoplastic composition that contains a continuous phase that includes a polyolefin matrix polymer and a polymeric nanoinclusion additive comprising a functionalized polyolefin that is a polyepoxide 
extruding the blend through a die to form a plurality of fibers;
randomly depositing the plurality of fibers onto a surface to form a nonwoven web; and

wherein a ratio of a melt flow rate of the polyolefin matrix polymer to a flow rate of the polymeric nanoinclusion additive is from about 0.2 to about 8;
wherein the fiber exhibits a peak tensile stress of from about 60 to about 600 MPa, as determined in accordance with ASTM D638-10 at 23 °C.


Election/Restrictions
Claims 42-48, 51, 53-54, 56-68, and 74 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 71-73, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and III as set forth in the Office action mailed on January 10, 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 42-48, 51, 53-54, 56-68, and 71-74 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, such as JP 2008/144039 to Kondo in view of US Pub. No. 2013/0017430 to Terakawa or US Pub. No. 2009/0326130 to Li, does not teaches the specifically claimed fiber structure in claim 42.  The prior art combination teaches a polyolefin fiber having a pore-forming material (microinclusion additive) in the formed of discrete domains encompassing micro domains and an opening agent (nanoinclusion additive) that is smaller, thereby forming discrete nano domains, and the fiber having smaller openings (nanopores) and larger openings (micropores).  The prior art teaches the opening agent facilitating peeling of the interface of the pore-forming material, thereby functioning as a substance to promote porositization.  The prior art combination does not teach the opening agent or substance to promote porositization as being a functionalized polyolefin that is a polyepoxide, thereby having multiple epoxy groups as part of the functionalization.  US Pub. No. 2012/0040582 to Topolkaraev teaches a toughening agent that is a polyepoxide modifier used in combination with polypropylene and polylactic acid.  However, as persuasively argued by Applicant in arguments filed June 8, 2020, there is no reasonable expectation of that the modifier would form as a pore forming agent and therefore one of ordinary skill in the art would have no motivation to modify the prior art with the polyepoxide modifier of Topolkaraev.  The process claims contain all the features of the allowable product and therefore are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A GILLETT/Examiner, Art Unit 1789